DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on September 10, 2021 to the non-final Office action of June 14, 2021 is acknowledged.  The Office action on the currently pending claims 1-17 follows.

Claim Objections

Claim 1 and 13 are objected to because of the following informalities:  
Claim 1 Ln.2: the clause “the pluggable module cage” should be amended to recite “a pluggable module cage” in order to provide the proper antecedent basis for the limitation.
Claim 13 Ln.9: the clause “said exterior surface of a pluggable module cage” should be amended to recite “said exterior surface of the pluggable module cage” since the antecedent basis for the pluggable module cage is established in line 4 of the claim.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelty (US 20140160679) or, in the alternative, under 35 U.S.C. 103 as obvious over Kelty in view of Phillips (US 7764504)1.
See next page→

A cooling apparatus for a pluggable module (129), comprising: a hot interface (106) directly attached to an exterior surface (See Figure Below) of a pluggable module cage (126) using one or more clips (104) (Fig.2B and [0019]: the spring 104 is in a form of a spring clip that will directly attach the hot interface 106 to an exterior surface of the pluggable module cage 126); a cold interface (110) not in direct contact with (See Fig.1) the pluggable module (129); a heat pipe (108) coupled to the hot interface (106) and to the cold interface (110); the heat pipe (108) configured to transfer heat of the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through said exterior surface of the pluggable module cage (126) interposed between the pluggable module (129) and the hot interface (106) (Indirect Heat Transfer from Pluggable Module to Hot Interface via said Exterior Surface of Cage: See Figure Below).

See next page→

    PNG
    media_image1.png
    478
    841
    media_image1.png
    Greyscale

Alternatively, Phillips teaches (Figs.3-4, 7-8):
A hot interface (102) directly attached to an exterior surface (206) of a pluggable module cage (204) (Col.5 Lns.1-3: the paste will provide direct attachment between the hot interface 102 and the cage 204); wherein the heat from the pluggable module (402 and/or 404) is transferred indirectly (See Figs.3-4 and Col.5 Lns.1-3: the exterior surface 206 of the pluggable module cage 204 provides indirect heat conduction to the hot interface 102) to the hot interface (102) through said exterior surface (206) of the pluggable module cage (204) interposed between the pluggable module (402 and/or 404) and the hot interface (102).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Phillips to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via the exterior surface of the pluggable module cage, as claimed, in order to simplify the process of connecting the hot interface to the pluggable module cage since the hot interface 
Regarding claim 8, Kelty discloses (Figs.1-5B and [0019]: an embodiment in which the spring 104 is a spring clip):
A fanless cooling system for a pluggable module (129), comprising: a heat pipe (108) comprising a first portion (See Figure Below), a second portion (See Figure Below), and a third portion (See Figure Below) between the first and second portions; a hot interface (106) clipped to an exterior surface (See Fig.5B) of a pluggable module cage (126) and thermally coupled (See Figs.2B and 5B) to the first portion of the heat pipe (108) (Fig.5B and [0019]: the spring 104 is a spring clip that will clip and hold the hot interface 106 to the cage 126); a cold interface (110) not in direct contact with (See Fig.1) the pluggable module (129) and thermally coupled to (See Fig.2B) the second portion of the heat pipe (108); and wherein the heat pipe (108) is configured to transfer heat from the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through a surface of the pluggable module cage (126) interposed between the pluggable module (129) and the hot interface (106) (Indirect Heat Transfer from Pluggable Module to Hot Interface via Surface of Cage: See Figure of Claim 1).

See next page→

    PNG
    media_image2.png
    666
    874
    media_image2.png
    Greyscale

Alternatively, Phillips teaches (Figs.3-4, 7-8):
A hot interface (102) not in direct contact (Col.4 Lns.58-61) with the pluggable module (402 and/or 404); wherein the heat from the pluggable module (402 and/or 404) is transferred indirectly (See Fig.4 and Col.5 Lns.1-3: the thermally conductive adhesive on the surface 206 of the cage 204 can transfer heat from the cage 204 to the hot interface 102 so that heat from the pluggable module 402 and/or 404 can be transmitted indirectly to the hot interface 102 via the surface 206 of the cage 204) to the hot interface (102) through a surface (206) of the pluggable module cage (204) interposed between the pluggable module (402 and/or 404) and the hot interface (102).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Phillips to modify 
Regarding claim 13, Kelty discloses (Figs.1-5B and [0019]: an embodiment in which the spring 104 is a spring clip):
A method comprising: thermally coupling a first end (Fig.2A: one end of the heat pipe 108 is connected to the cold interface 110) of a heat pipe (108) to a cold interface (110); thermally coupling a second end (Fig.2A and 4A- the other end of the heat pipe 108 is thermally connected to the hot interface 106) of the heat pipe (108) to a hot interface (106); and thermally coupling the hot interface (106) to an exterior surface (See Figure of Claim 1) of a pluggable module cage (126) using one or more clips (104) (Figs.2B and 5B and [0019]: the spring 104 is in a form of a spring clip that will thermally connect the hot interface 106 to an exterior surface of a pluggable module cage 126); wherein the heat pipe (108) is configured to transfer heat from the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through said exterior surface of the pluggable module cage (126) interposed between the pluggable module 
Alternatively, Phillips teaches (Figs.3-4, 7-8):
Thermally coupling the hot interface (102) to an exterior surface (206) of a pluggable module cage (204); wherein the heat from the pluggable module (402 and/or 404) is transferred indirectly (See Fig.4 and Col.5 Lns.1-3: the thermally conductive adhesive on the surface 206 of the cage 204 can transfer heat from the cage 204 to the hot interface 102 so that heat from the pluggable module 402 and/or 404 can be transmitted indirectly to the hot interface 102 via the surface 206 of the cage 204) to the hot interface (102) through said exterior surface (206) of the pluggable module cage (204) interposed between the pluggable module (402 and/or 404) and the hot interface (102).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Phillips to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via the exterior surface of the pluggable module cage, as claimed, in order to simplify the process of connecting the hot interface to the pluggable module cage since the hot interface would no longer have to be formed with a protrusion in order to connect the hot interface to the pluggable module cage (i.e., a user can simply use thermal adhesive to connect the two components to each other).
Regarding claims 2 and 15, Kelty further discloses:
(Claim 2) Wherein the pluggable module (129) is a small form factor pluggable (SFP) module ([0034]).
See next page→

Regarding claim 3, Kelty further discloses:
Wherein the one or more clips (104) comprises one or more flexible clips ([0019]: the spring 104 is in a form of a spring clip, which makes it by definition a flexible clip).
Regarding claims 4, 9 and 14, Kelty further discloses:
Wherein the pluggable module cage (126) is a standardized pluggable module cage (See Fig.1).
Regarding claims 5 and 16, Kelty further discloses:
(Claim 5) Wherein the heat pipe (108) includes a non-linear portion (See Figure of Claim 8) configured to allow the heat pipe (108) to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110).
(Claim 16) Wherein the heat pipe (108) comprises a non-linear portion (See Figure of Claim 8) configured to allow the heat pipe (108) to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110).
Regarding claim 6, Kelty further discloses:
Wherein the heat pipe (108) comprises a bent shape (See Fig.2B).
Regarding claim 10, Kelty further discloses:
Wherein the third portion (See Figure of Claim 8) of the heat pipe (108) is bent (See Figure of Claim 8).
Regarding claim 11, Kelty further discloses:
Wherein the third portion (See Figure of Claim 8) of the heat pipe (108) is non-linear (See Figure of Claim 8).

Wherein the third portion (See Figure of Claim 8) of the heat pipe (108) is configured to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110)
Regarding claim 17, Kelty further discloses:
Wherein said non-linear portion (See Figure of Claim 8) is spring-like ([0029]: the heat pipe 108 is made out of a flexible/resilient material, which means that the non-linear portion of the heat pipe 108 will be flexible/bendable/resilient, and thus “spring-like”) or coil-shaped.

Alternatively, claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelty (US 20140160679) or, in the alternative, under 35 U.S.C. 103 as obvious over Kelty in view of Szczesny (US 20150029667) 2.
Regarding claim 1, Kelty discloses (Figs.1-5B and [0019]: an embodiment in which the spring 104 is a spring clip):
A cooling apparatus for a pluggable module (129), comprising: a hot interface (106) directly attached to an exterior surface (See Figure on Pg.5) of a pluggable module cage (126) using one or more clips (104) (Fig.2B and [0019]: the spring 104 is in a form of a spring clip that will directly attach the hot interface 106 to an exterior surface of the pluggable module cage 126); a cold interface (110) not in direct contact with (See Fig.1) the pluggable module (129); a heat pipe (108) coupled to the hot interface (106) and to the cold interface (110); the heat pipe 
Alternatively, Szczesny teaches (Figs.1-2):
A hot interface (62) directly attached ([0022]: “the base 64 of the heat sink 62 may engage in physical contact with the upper wall 54”) to an exterior surface (54) of a pluggable module cage (36); wherein the heat from the pluggable module (12a and/or c) is transferred indirectly ([0022]) to the hot interface (62) through said exterior surface (54) of the pluggable module cage (36) interposed between the pluggable module (12a and/or c) and the hot interface (62).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Szczesny to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via the exterior surface of the pluggable module cage, as claimed, in order to simplify the process of connecting the hot interface to the pluggable module cage since less parts would be required to fasten the hot interface to the cage (i.e., the hot interface would no longer have to be formed with a protrusion in order to connect the hot interface to the pluggable module cage).

A method comprising: thermally coupling a first end (Fig.2A: one end of the heat pipe 108 is connected to the cold interface 110) of a heat pipe (108) to a cold interface (110); thermally coupling a second end (Fig.2A and 4A- the other end of the heat pipe 108 is thermally connected to the hot interface 106) of the heat pipe (108) to a hot interface (106); and thermally coupling the hot interface (106) to an exterior surface (See Figure of Claim 1 on Pg.5) of a pluggable module cage (126) using one or more clips (104) (Figs.2B and 5B and [0019]: the spring 104 is in a form of a spring clip that will thermally connect the hot interface 106 to an exterior surface of a pluggable module cage 126); wherein the heat pipe (108) is configured to transfer heat from the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through said exterior surface of the pluggable module cage (126) interposed between the pluggable module (129) and the hot interface (106) (Indirect Heat Transfer from Pluggable Module to Hot Interface via Exterior Surface of Cage: See Figure of Claim 1 on Pg.5).
Alternatively, Szczesny teaches (Figs.1-2):
Thermally coupling the hot interface (62) to an exterior surface (54) of a pluggable module cage (36) ([0022]); wherein the heat from the pluggable module (12a and/or c) is transferred indirectly ([0022]) to the hot interface (62) through said exterior surface (54) of the 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Szczesny to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via the exterior surface of the pluggable module cage, as claimed, in order to simplify the process of connecting the hot interface to the pluggable module cage since less parts would be required to fasten the hot interface to the cage (i.e., the hot interface would no longer have to be formed with a protrusion in order to connect the hot interface to the pluggable module cage).
Regarding claims 2 and 15, Kelty further discloses:
(Claim 2) Wherein the pluggable module (129) is a small form factor pluggable (SFP) module ([0034]).
(Claim 15) Wherein the pluggable module (129) comprises a small form-factor pluggable transceiver ([0034]).
Regarding claim 3, Kelty further discloses:
Wherein the one or more clips (104) comprises one or more flexible clips ([0019]: the spring 104 is in a form of a spring clip, which makes it by definition a flexible clip).
Regarding claims 4 and 14, Kelty further discloses:
Wherein the pluggable module cage (126) is a standardized pluggable module cage (See Fig.1).
Regarding claims 5 and 16, Kelty further discloses:

See next page→

(Claim 16) Wherein the heat pipe (108) comprises a non-linear portion (See Figure of Claim 8) configured to allow the heat pipe (108) to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110).
Regarding claim 6, Kelty further discloses:
Wherein the heat pipe (108) comprises a bent shape (See Fig.2B).
Regarding claim 17, Kelty further discloses:
Wherein said non-linear portion (See Figure of Claim 8) is spring-like ([0029]: the heat pipe 108 is made out of a flexible/resilient material, which means that the non-linear portion of the heat pipe 108 will be flexible/bendable/resilient, and thus “spring-like”) or coil-shaped.

Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty (US 20140160679) or over Kelty and Phillips (US 7764504) as applied to claim 1 above, and further in view of Peng (US 20080007914).
Regarding claim 7, Kelty does not disclose (alone, or as modified by Phillips):
Wherein the heat pipe is curved substantially in a C-shape so that the cold interface is located substantially above the hot interface.
Peng however teaches (Figs.1-2):
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Peng to modify the device of Kelty such that the heat pipe is curved substantially in a C-shape so that the cold interface is located above the hot interface (i.e., provide the hot interface on the upper surface of the plate 102 of Kelty) in order to provide a more space efficient cooling path due to the reduced distance between the cold interface and the hot interface, and thus provide a more compact cooling assembly.

Response to Arguments

Applicant’s arguments filed on September 10, 2021 have been fully considered, but have been found unpersuasive. Regarding amended claims 1 and 13, Applicant asserts that the claims are in condition for allowance because the Kelty reference does not disclose “attaching the hot interface to an exterior surface of the pluggable module” via “one or more clips” and that “Fig. 5B of Kelty clearly shows the protrusion 304 of cold plate 106 being in contact with SFP module 129 (as noted in paragraph [0024]) and not the cage 126”.
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to figures 2B and 5B of the Kelty reference. The “hot interface” (106) is clearly shown to directly contact an outer surface of the module cage (126).  Furthermore, as shown in the annotated figure provided for claim 1, the annotated figure also 
Even if it is determined that the Kelty reference does not disclose the aforementioned claimed subject matter, the Office asserts that the combination between the Kelty reference and Phillips reference (as alternatively rejected) will properly obviate the aforementioned subject matter. As described above, the Phillips reference clearly describes a “hot interface” (102) that is directly attached to an exterior surface (206) of a cage (204) via a thermal interface paste (Col.5 Lns.1-3) so that heat from a transceiver module can indirectly transmit heat to the “hot interface” (102) via the thermal interface paste and exterior surface (206) of the cage (204).
For the purposes of compact prosecution (i.e., in the event that Applicant asserts that the term “directly attached” prohibits the use of an adhesive/paste), the Office action provides another alternative rejection with the Szczesny reference which teaches a heat sink that is directly attached to and abuts a transceiver cage without the use of an adhesive.
Regarding independent claims 1, 8, and 13, Applicant asserts that the rejection with the Kelty reference is improper because the spring clip disclosed by the Kelty reference is functionally different from Applicant’s disclosed and claimed spring clip (see pages 7-8).
The Office has fully considered the above argument, but respectfully disagrees.  Referring to independent claim 1, the minimum requirement of the claimed “one or more clips” is that it directly attaches the “hot interface” to the pluggable module cage. As discussed above, figures 2B and 5B, and paragraph [0019] of the Kelty reference teaches the “hot interface” (106) 
Referring to independent claims 8 and 13, the Office notes that the claim scope of the “one or more clips” of claims 8 and 13 is broader than that of claim 1.  The Office notes that claim 8 does not even positively recite the “one or more clips”. Referring to line 5 of claim 8, the claim only requires that the “hot interface” be clipped to an exterior surface of the cage.  Therefore, the claim scope encompasses a clip that directly or indirectly couples a hot interface to a cage. As discussed above, the Kelty reference teaches a “hot interface” that is directly held to a transceiver cage (126) via a spring (104) that can be a spring clip ([0019] of Kelty). This means that in the embodiments in which the springs (104) are spring clips (as defined in the rejection above), the spring clips, by definition, will clip and hold the “hot interface” (106) to the cage (126).
With regards to independent claim 13, the scope of the “one or more clips” encompasses “one or more clips” that somehow thermally connects (i.e., directly or indirectly connect) a “hot interface” to a cage. Therefore, the scope of the “one or more clips” of claim 13 is broader than the scope of the “one or more clips of claim 1 in that the “one or more clips” do not even have to provide a mechanical connection between the cage and the “hot interface”. As discussed above, the Kelty reference teaches a spring that can be a spring clip that is used to establish both a mechanical and thermal connection between the hot interface and the cage. For the reasons provided above, Applicant’s argument that the Kelty reference does not disclose the “one or more clips” of independent claims 1, 8, and 13 is believed to be in error.

The Office has fully considered the above argument, but notes that nowhere in claims 8 and 13 do the claims prohibit/exclude the use of thermal interface material to connect the “hot interface” with the cage. The mention of the thermal interface material of the Phillips reference was used to explain how indirect thermal heat transfer is created between the pluggable module and “hot interface” via a surface of the cage.  The rejection has now been clarified to emphasize the indirect heat transfer path.  Therefore, the proposed modification between the Kelty reference and Phillips reference will provide an assembly with an improved connection between the “hot interface” and the cage due to using both the spring clip disclosed by Kelty and the thermal interface paste taught by Phillips. Therefore, Applicant’s argument’s arguments for independent claims 1, 8, and 13 are believed to be in error.
Regarding dependent claim 7, Applicant asserts that the rejection with the Peng reference is improper on the grounds that it would be “unlikely that the skilled person in the art would have considered combining Peng’s design with to modify the device of Kelty”.
The Office has fully considered the above argument, but respectfully disagrees. Referring to paragraph [0029] of the Kelty reference, the reference states that the heat pipe is made out of a flexible material such that the heat pipe can bend, and thus assume various shapes.  Using this teaching, the Office asserts that one of ordinary skill in the art would look for a design that can reduce the distance between the “hot interface” and “cold interface” in order to provide a more space efficient and compact cooling assembly. Therefore, utilizing the C-shaped heat pipe taught by the Peng reference would provide the reduced distance between the “hot interface” and “cold 
Applicant further asserts that the rejection with the Peng reference is improper because “in Peng, it would not be correct to state that, as written in claim 7, ‘the cold interface is located substantially above the hot interface’, but instead that they are separated by the heat producing device itself”, and thus failing to teach a cold interface that is above the hot interface as claimed.
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to figure 2 of the Peng reference. Figure 2 of the Peng reference shows a first heat sink/first interface (10) that is separated by a second heat sink/second interface (20) by placing the first heat sink/interface (10) below the second heat sink/interface (20) via a C-shaped heat pipe (30). Therefore, the reference does in fact teach the relative positioning of the heat sinks/interfaces as claimed in claim 7 of the instant application. Therefore, one of ordinary skill in the pertinent arts could reasonably take the teaching of the Peng reference to modify the Kelty reference to arrive at a device in which the heat pipe of the Kelty reference is C-shaped so that the “cold interface” is located above to the “hot interface”. For the reasons provided above, Applicant’s argument that the Peng reference does not teach a heat sink/interface that is located above another heat sink/interface is believed to be in error.
Finally, Applicant contests that the rejection is improper due to the Peng reference utilizing a fan for heat dissipation, and thus teaching away from the limitation “to cool said pluggable module without requiring a fan” as claimed in claim 1.
The Office has considered the above argument, but respectfully disagrees and notes that the argument is moot because the Peng reference was only used to teach the shape of the heat pipe. As noted above, the Kelty reference already teaches a cooling system that does not utilize a 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 13-16, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is anticipated over Kelty, or obvious over Kelty in view of Phillips, means that the general method for providing such a structure is also anticipated or obvious in view of the same reference(s). The method steps recited in the claims are inherently/obviously necessitated by the structure of the device of Kelty or Kelty in view of Phillips.
        2 Examiner’s Note: regarding method claims 13-16, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is anticipated over Kelty, or obvious over Kelty in view of Szczesny, means that the general method for providing such a structure is also anticipated or obvious in view of the same reference(s). The method steps recited in the claims are inherently/obviously necessitated by the structure of the device of Kelty or Kelty in view of Szczesny.